             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 1 of 11



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
       BBC GROUP NV LLC, a Nevada Limited               Case No. C18-1011-RSM
 9
       Liability Company,
                                                        ORDER GRANTING IN PART
10
                     Plaintiff,                         COUNTERCLAIM PLAINTIFF ISLAND
                     Counterclaim Defendant,            LIFE’S MOTION FOR CONTEMPT
11
                                                        SANCTIONS
                          v.
12
       ISLAND LIFE RESTAURANT GROUP
13
       LLC, et al.,
14
                     Defendants,
                     Counterclaim Plaintiffs.
15

16
                                        I.      INTRODUCTION
17
            This matter comes before the Court on Defendant-Counterclaim Plaintiffs Island Life
18
     Restaurant Group (“Island Life)’s Motion for Contempt Sanctions for failure to comply with this
19
     Court’s injunction order. Dkt. #119. Plaintiff BBC Group NV LLC (BBC) opposes Island Life’s
20
     motion on the basis that it has engaged in good faith efforts to comply with the Court’s order.
21
     Dkt. #122. The Court finds oral argument unnecessary to resolve the issues presented here. For
22
     the reasons set forth below, the Court GRANTS IN PART Island Life’s motion for contempt
23
     sanctions.
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 1
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 2 of 11



                                           II.    BACKGROUND
 1
          A. Procedural Background
 2
             A full background of this case is not necessary given this Court’s previous orders in this
 3
     matter. On September 20, 2019, the Court partially granted Island Life’s motion for summary
 4
     judgment and dismissed all of BBC’s claims against Island Life. Dkt. #65. The Court found that,
 5
     as a matter of law, BBC had not acquired the associated goodwill for the “BOCBOC Chicken
 6
     Delicious” mark since the restaurant services and menu selection between the Nevada BOK BOK
 7
     restaurants and the New York BOCBOC Chicken Delicious restaurants were not “substantially
 8
     similar.” Id. at 6-7. Accordingly, the Court held that BBC’s assignment for the “BOCBOC
 9
     Chicken Delicious” was invalid and that BBC had no licensed rights to the “BOCBOC Chicken
10
     Delicious” mark. The Court also granted summary judgment on Island Life’s counterclaims
11
     against BBC for federal trademark infringement under the Lanham Act, 15 U.S.C. §§ 1114, 1125,
12
     finding that BBC’s use of the unlicensed “BOK BOK” mark infringed on Island Life’s “Bok a
13
     Bok” mark. Id. at 14. Finally, the Court awarded Island Life attorney’s fees under 15 U.S.C. §
14
     1117(a) for BBC’s willful infringement. Id. at 22.
15
             On December 6, 2019, after briefing and oral argument, the Court permanently enjoined
16

17 BBC from using the unregistered “BOK BOK” mark, or any variation or derivative of that
     spelling, in Washington state or as part of a domain name, email account, or social media handle.
18
     Dkt. #84 at 12. The Court denied Island Life’s request to enjoin BBC from future attempts to
19
     license and use the “BOCBOC Chicken Delicious” mark and denied its request for a nationwide
20
     injunction against BBC. Id. at 10-12. Trial on the remaining issues is currently set for November
21
     30, 2020. Dkt. #132.
22
     //
23
     //
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 2
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 3 of 11



        B. BBC’s Actions following Entry of Permanent Injunction
 1
            On March 13, 2020, counsel for Island Life contacted BBC’s counsel regarding BBC’s
 2
     continued use of the “bokbokchicken.com” domain name. Dkt. #120-1 at 2. BBC’s counsel
 3
     responded on March 17, 2020 that he “was told that the migration was set to occur some time
 4
     ago” and advised he would “look into that and see whats [sic] going with the migration to the new
 5
     website.” Id. at 1. Island Life followed up on March 25, 2020 advising that the domain name
 6
     was still in use and that it intended to move for a contempt order if BBC continued to delay. Dkt.
 7
     #120-2 at 4. BBC responded the following day advising that the IT department was migrating
 8
     the website from “bokbokchicken.com” to “bocbocchicken.com” with an expected completion
 9
     time “by the end of Friday, and no later than early next week allowing room for error.” Id. at 3.
10
            On March 26, 2020, Island Life responded that BBC’s proposal was insufficient on the
11
     basis that “bocbochicken” would “still violate the Court’s injunction, as it is merely a variation
12
     by changing the ‘k’ to ‘c’ in the name.” Id. at 2. BBC replied the following day that it would
13
     “circle back with the client” to discuss the possibility of changing the domain name to either
14
     “bocbocchickendelicious.com” or “bocbocchickenD.com.” Id. at 1-2. Island Life responded that
15
     “[m]y clients are not ok with BBC using anything that makes the sound ‘Bok’ which would
16

17 include Boc, Boq, Bawk, Bahk, or anything else like that. Our client demands BBC cease and
     desist use in BBC’s ‘domain name, email account, social media handle, or other form of web
18
     presence.’ (Dkt. 84 at 9).” Id. at 1. Island Life also advised that “[i]f we check again after next
19
     week and it is still there, we will bring a motion for contempt.” Id. On March 30, 2020, BBC
20
     replied that the Court’s injunction order did not extend as far as Island Life contends, meaning
21
     “all sounds a chicken makes.” Dkt. #123-1 at 2.
22
            Island Life acknowledges that, as of the date of its May 2, 2020 motion for contempt,
23
     “BBC has, at least temporarily, disabled its bokbokchicken.com internet domain name . . . .” Dkt.
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 3
               Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 4 of 11



     #119 at 4. Nevertheless, it contends that BBC continued to use the “bok bok” name in its social
 1
     media accounts. In support of this claim, Island Life provides screenshots dated May 2, 2020
 2
     showing BBC’s use of the unregistered “Bok Bok” mark on Instagram (Dkt. #120-3), Bigsta (Dkt.
 3
     #120-4), Facebook (Dkt. #120-5), LinkedIn (Dkt. #120-6), GrubHub (Dkt. #120-7), and Twitter
 4
     (Dkt. #120-8).      Island Life also provides a screenshot of a tweet from BBC’s account
 5
     (@eatbokbok) indicating that customers could use “the Bok Bok app for mobile ordering. Text
 6
     BOKBOK to 33733 to download your app. Or download it at bokbokchicken.com.” Dkt. #120-
 7
     9 at 1.
 8
               BBC does not dispute the accuracy of the screenshots provided by Island Life but contends
 9
     that it has made “good faith efforts” to comply with the injunction. Dkt. #122 at 1. These efforts
10
     include changing its domain name and “geo-blocking” all online traffic from Washington,
11
     Oregon, Idaho, and Canada. Dkt. #125 at ¶¶ 2-5. Regarding third party sites such as Bigsta and
12
     GrubHub, BBC maintains that geo-blocking is “a bit more difficult” and efforts to transition these
13
     accounts have been hindered as a result of recent shutdowns due to the COVID-19 health crisis.
14
     Dkt. #122 at 6. However, regarding its social media accounts, BBC does not dispute that these
15
     accounts continued to use the unlicensed “BOK BOK” mark at the time Island Life filed its
16

17 motion. Instead, it contends that Island Life failed to “include a single specific social media
     handle that was problematic” in its communications with BBC’s counsel. Id. at 7. BBC maintains
18
     that “if these complaints had been brought to BBC’s attention the parties could have worked to
19
     resolve the issue just as the website/domain issue was resolved.” Id. at 8. It further argues that
20
     efforts to change the social media accounts were delayed in light of the COVID-19 health crisis.
21
     Id. at 10.
22
               On May 21, 2020, Island Life filed its Reply acknowledging that “BBC eventually
23
     changed its domain name and social media handles to ‘EatBocBoc.’”                Dkt. #126 at 2.
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 4
                Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 5 of 11



     Nevertheless, it contends that BBC remains in contempt of the Court’s order for changing its
 1
     handles to “EatBocBoc.” Id.
 2
               BBC filed a status report on July 28, 2020 confirming that its social media handles on
 3
     Instagram, Facebook, and Pinterest have been changed to “eatbocboc” and its Twitter handle
 4
     changed to “@realbocboc”. Dkt. #134 at 3.1 BBC also claims that it has lost access to its LinkedIn
 5
     account and is “trying to regain access.” Id. Finally, regarding the third-party sites Bigsta and
 6
     GrubHub, BBC states that “Bigsta” appears to be “a defunct aggregator of social media content”
 7
     over which it has no control. Id. Likewise, while BBC has “very little control over how it appears
 8
     on Grubhub,” it contends that customers outside of Los Angeles and Las Vegas will be unable to
 9
     access or order from the GrubHub order page because the app uses location-based services. Id.
10
                                                III.    DISCUSSION
11
           A. Legal Standard
12
               “Civil contempt . . . consists of a party’s disobedience to a specific and definite court order
13
     by failure to take all reasonable steps within the party’s power to comply.” In re Dual–Deck
14
     Video Cassette Recorder Antitrust Litigation Go–Video Inc., 10 F.3d 693, 695 (9th Cir. 1993).
15
     The contempt need not be willful and a person should not be held in contempt if his action appears
16

17 to be based on a good faith and reasonable interpretation of the court’s order. Reno Air Racing

18 Ass’n v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). “Substantial compliance with the court

19 order is a defense to civil contempt, and is not vitiated by a few technical violations where every

20 reasonable effort has been made to comply.” Dual–Deck Video, 10 F.3d at 695. The party

21

22
     1
         BBC advises that a “screenshot will accompany a subsequent declaration” to confirm these updates to
23 each of its social media accounts. Dkt. #134 at 3. As of the date of this order, no declaration has been
     filed. However, because Island Life confirms that BBC has transitioned its domain name and social
24 media handles to “EatBocBoc,” Dkt. #126 at 2, the Court considers this matter undisputed.
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 5
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 6 of 11



     alleging civil contempt must demonstrate that the opposing party violated the court’s order by
 1
     clear and convincing evidence. Id.
 2
             Thus, the party alleging civil contempt must demonstrate by clear and convincing
 3
     evidence that (1) the contemnor violated a court order, (2) the noncompliance was more than
 4
     technical or de minimis, and (3) the contemnor’s conduct was not the product of a good faith or
 5
     reasonable interpretation of the violated order. See United States v. Bright, 596 F.3d 683, 694
 6
     (9th Cir. 2010) (outlining factors); Inst. of Cetacean Research v. Sea Shepherd Conservation
 7
     Society, 774 F.3d 935, 945 (9th Cir. 2014) (same). “Sanctions for civil contempt may be imposed
 8
     to coerce obedience to a court order, or to compensate the party pursuing the contempt action for
 9
     injuries resulting from the contemptuous behavior, or both.” Gen. Signal Corp., 787 F.2d at 1380.
10
        B. BBC’s New Domain Names
11
            The Court will first address Island Life’s contention that BBC’s new domain names and
12
     social media handles, “eatbocboc” and “realbocboc,” violate the injunction order. Dkt. #126 at 2
13
     (Arguing that even though BBC “eventually changed its domain name and social media handles
14
     to ‘EatBocBoc,’ it remains in contempt of the injunction.”). Island Life frames the issue as
15
     “whether, based on an objective standard, ‘EatBocBoc’ complies with the injunction order.” Id.
16

17 For the reasons set forth below, the Court finds that “EatBOCBOC” complies.
            The Court’s December 6, 2019 injunction order expressly addresses Island Life’s
18
     argument that BBC is prohibited from using any sound a chicken makes:
19
            [T]he Court notes that Island Life seeks to enjoin BBC from any name that
20
            includes the sound a chicken makes, including “BOC BOC” and “BOQ BOQ.”
            Dkt. #77 at 17. However, as this Court acknowledged at summary judgment, see
21
            Dkt. #65 at 17, a mark that relies exclusively on onomatopoeia without any other
            distinguishing factors is simply not a strong mark—an unfortunate reality that is
22
            apparent from this litigation, the third-party mark “BOCBOC Chicken Delicious,”
            and what the Court imagines are other restaurants, cafeterias, and food trucks that
23
            use different iterations of the chicken “Bawk” sound in their name. Island Life
            has not sufficiently justified its demand to foreclose BBC’s use of all possible
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 6
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 7 of 11



             iterations of the sound a chicken makes, nor has it explained why a domain
 1
             name spelled with a “C” or “Q” combined with other differentiating terms
             would fail to resolve the problem of online confusion. For that reason, the Court
 2
             finds the injunction appropriately limited to BBC’s use of the unregistered “BOK
             BOK” mark and any variation or derivative of that spelling.
 3
     Dkt. #84 at 10 (emphases added). While BBC identified this language to Island Life in its
 4
     Response, see Dkt. #122 at 5, Island Life dismissed it as “portions of this Court’s Order that do
 5
     not apply to domain names and social media handles . . . .” Dkt. #126 at 4.
 6
             Island Life’s argument disregards the plain language of the injunction order, which
 7
     explicitly addresses the use of “c” or “q” spellings combined with other differentiating terms in
 8
     domain names. The order provides that “Island Life has not sufficiently justified its demand . . .
 9
     nor explained why a domain name spelled with a ‘c’ or a ‘q’ combined with other differentiating
10
     terms would fail to resolve the problem of online confusion.” Dkt. #84 at 10 (emphasis added).
11
     The Court finds this language clear and incontrovertible: BBC was not precluded from adopting
12
     a domain name “spelled with a ‘c’ or a ‘q’ combined with other differentiating terms” in order to
13
     resolve the problem of online confusion. That is precisely what BBC has accomplished through
14
     its transitions to an “eatbocboc.com” domain name and “eatbocboc” and “realbocboc” social
15
     media handles.
16
             Island Life has requested only “progressive sanctions” to ensure that BBC complies with
17
     the Court’s permanent injunction order “within two weeks of the entry” of the order on its
18
     contempt motion. Dkt. #126 at 2. Because BBC’s new domain name and social media handles
19
     comply with the injunction, there are no sanctions to impose at this time.2 Accordingly, the Court
20

21 DENIES Plaintiff’s request for progressive sanctions.

22

23   2
     BBC’s status update advises that it has “lost access” to its LinkedIn account. Dkt. #134 at ¶ 7. Because
   the webpage is currently inactive and devoid of content, id., the Court finds prospective sanctions
24 unnecessary to address this issue.
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 7
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 8 of 11



        C. Social Media Accounts
 1
            The Court will now address the issue of BBC’s social media accounts. Having reviewed
 2
     the undisputed evidence presented by Island Life, it is apparent that BBC continued to use the
 3
     unregistered “Bok Bok” marks on its social media accounts—namely, Instagram, Facebook,
 4
     Twitter, and LinkedIn. See Dkts. #120-3; #120-5; #120-6; #120-8. BBC’s continued use of the
 5
     “Bok Bok” mark on these social media accounts violates the express terms of the injunction.
 6
     Dkt. #84 at 12 (Enjoining BBC “from using the unregistered ‘BOK BOK’ mark, or any variation
 7
     or derivative of that spelling, in Washington state or as part of a domain name, email account, or
 8
     social media handle.”). While BBC reasonably claims that it lacks control over the name
 9
     displayed on third party websites, including Bigsta and GrubHub, there is no dispute that it
10
     maintains control over its own social media accounts.
11
            BBC does not dispute its violation.        Instead, it asks the Court to overlook its
12
     non-compliance based on (1) Island Life’s failure to identify “specific example[s]” of violating
13
     social media accounts in its March 2020 emails; and (2) the onset of COVID-19 that derailed
14
     BBC’s business operations. Dkt. #122 at 9-10. The Court finds both arguments unavailing. The
15
     Court’s December 6, 2020 order expressly informed BBC that it needed to revise its social media
16

17 handles to remedy the trademark infringement. See Dkt. #84 at 12. Island Life cited this same
     language regarding social media accounts in its March 26, 2020 communication. See Dkt. #120-
18
     2 at 1. BBC’s argument that Island Life was required to identify, by name, each of BBC’s
19
     violating accounts improperly and unfairly shifts the burden to Island Life to seek out BBC’s
20
     various social media presences to determine whether it complied with the Court’s order. On the
21
     contrary, the onus was on BBC to take “all reasonable steps” within its power to comply, which
22
     included updating its own social media accounts. See Dual–Deck Video, 10 F.3d at 695.
23

24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 8
             Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 9 of 11



            Finally, while the Court is sympathetic to the challenges burdening the restaurant industry
 1
     as a result of the COVID-19 health crisis, the pandemic is insufficient, on its own, to justify
 2
     overlooking BBC’s protracted non-compliance with the injunction.            The Court issued its
 3
     injunction order December 6, 2019—several weeks before the COVID-19 threat gained
 4
     prominence across the country, and several months before state governors began issuing
 5
     stay-at-home orders. BBC has likewise provided no reasonable explanation for why closure of
 6
     its physical restaurants would affect its ability to update its social media pages in compliance
 7
     with the Court’s order.
 8
            For these reasons, the Court finds that Island Life has demonstrated by clear and
 9
     convincing evidence that BBC violated the Court’s order through failure to cease use of the
10
     infringing “Bok Bok” mark on its social media accounts, and that such violations were more than
11
     technical or de minimis. See Dual–Deck Video, 10 F.3d at 695. Furthermore, BBC has failed to
12
     show that its protracted delays were based on a good faith and reasonable interpretation of the
13
     Court’s order. See Reno Air Racing Ass’n, 452 F.3d at 1131. Accordingly, the Court finds that
14
     BBC was in contempt of the Court’s injunction at the time Island Life filed its motion.
15
        D. Requested Relief
16
            Based on parties’ briefings and the evidence provided therein, it appears that BBC
17
     updated its social media accounts between Island Life’s initial filing of the motion and the filing
18
     of its reply. See Dkt. #126 at 2 (“BBC eventually changed its domain name and social media
19
     handles to ‘EatBocBoc.’”). Having determined that these new domain names comply with the
20
     injunction, the Court denies Island Life’s request for prospective sanctions.
21
            Island Life also requests that BBC “pay $2500 to Island Life within 10 days of this order,
22
     for attorney fees incurred in bringing this motion,” Dkt. #119 at 10, but offers no documentary
23
     evidence, including hourly rates and time billed, to support its request. The Court agrees with
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 9
            Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 10 of 11



     Island Life that trial courts have “discretion to analyze each contempt case individually and
 1
     decide whether an award of fees and expenses is appropriate as a remedial measure.” Perry v.
 2
     O’Donnell, 759 F.2d 702, 705 (9th Cir. 1985). The Court further agrees that a limited award of
 3
     attorney’s fees is appropriate here, given that BBC failed to comply with the express terms of the
 4
     injunction until after Island Life filed its motion for contempt. Because BBC remedied its
 5
     violations before Island Life filed its May 21, 2020 reply, Dkt. #126, the Court finds attorney’s
 6
     fees appropriately limited to preparation and filing of Island Life’s initial May 5, 2020 motion,
 7
     Dkt. #119.
 8
            Island Life will have the opportunity to support its instant request for attorney’s fees as
 9
     part of its Motion for Attorney’s Fees filed upon conclusion of the case. See Dkt. #65 at 23
10
     (granting Island Life attorney’s fees pursuant to 15 U.S.C. § 1117(a)). Accordingly, no further
11
     action is warranted at this time.
12
                                           IV.     CONCLUSION
13
            Having reviewed Island Life’s Motion, the relevant briefing, and the remainder of the
14
     record, the Court hereby finds and ORDERS:
15
        (1) Island Life’s Motion for Contempt Sanctions, Dkt. #119, is GRANTED IN PART. Island
16
            Life is awarded attorney’s fees for the time spent preparing its motion for contempt
17
            sanctions, Dkt. #119.
18
        (2) At the conclusion of this case, Island Life shall include this fee request in its Motion for
19
            Attorney’s Fees. The motion shall be supported by documentary evidence reflecting the
20
            amount of fees sought and the appropriate hourly rate, and shall include argument as to
21
            the authority upon which such fees may be granted and why such fees are reasonable.
22
            BBC shall file any Response in accordance with the Local Rules, and Island Life may file
23
            a Reply in accordance with the same.
24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 10
          Case 2:18-cv-01011-RSM Document 136 Filed 07/31/20 Page 11 of 11



       (3) Island Life’s request for prospective sanctions is DENIED.
 1

 2

 3
          DATED this 31st day of July, 2020.
 4

 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING IN PART COUNTERCLAIM PLAINTIFF
     ISLAND LIFE’S MOTION FOR CONTEMPT SANCTIONS - 11
